Title: To Thomas Jefferson from Thomas Appleton, 25 February 1805
From: Appleton, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Leghorn 25th. february 1805
                  
                  I have only a few days since receiv’d the reply from my friend at Rome, occasioned by a long sickness.—It appears that the original bust of General Washington, in terra Cotta, was Sold many months since to the french Minister; but the Sculptor (who is held in very high estimation) has two copies, one in marble for which he requires one hundred and twenty five crowns; the other in gesso, and has fixed the unreasonable price of fifty Crowns.—my friend who is well skill’d in works of sculpture recommends strongly a preference to the one in marble, for gesso from its nature is of very little durability.—Although I am persuaded a more correct copy cannot be obtained than the one in marble, yet as it is not what you have required, and the other being rated far beyond what you justly imagined such works are usually purchased at; so I have not concluded on either. I shall therefore wait your further commands, as I presume that a Copy can at all times be procured.—
                  I have the honor to be with the highest respect Your devoted Servt
                  
                     Th: Appleton 
                     
                  
               